DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,097,322. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with auxins to improve plant growth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Bryan (U.S. Patent Application Publication No. 2015/0305333).
As to Claim 1, O’Bryan discloses a method of increasing branching in a plant comprising applying an auxin to the plant wherein said auxin comprises a glucosamine (Paragraph 0005) or salts thereof.  
As to Claim 2, O’Bryan discloses the invention of Claim 1 (Refer to Claim 1 discussion). O’Brian also discloses wherein said glucosamine consists essentially of D- glucosamine (Paragraph 0056), glucosamine sulfate, glucosamine hydrochloride or blends thereof.
As to Claim 3, O’Bryan discloses the invention of Claim 2 (Refer to Claim 2 discussion). O’Brian also discloses wherein said glucosamine activates otherwise dormant meristematic cells causing axillary buds to actively grow one or more shoots or leaves (Paragraph 0033).  
As to Claim 4, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said plant has strong apical dominance that prevents the axillary buds from actively growing in the absence of the application of glucosamine (Paragraph 0004).  
As to Claim 5, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said plant increases in size by at least about 100% (Paragraph 0004).  
Claim 6, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said axillary buds develop vegetative shoots (Paragraph 0033).  
As to Claim 7, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said axillary buds develop reproductive shoots (Paragraph 0033).  
As to Claim 8, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said glucosamine is in the form of a powder (Paragraph 0048).  
As to Claim 9, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said glucosamine is in an aqueous solution (Paragraph 0047).  
As to Claim 10, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said glucosamine is applied to the roots of said plant (Paragraph 0033).
As to Claim 11, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said glucosamine is applied to the stem or one or more side shoots off of said stem (Paragraph 0033).  
As to Claim 12, O’Bryan discloses the invention of Claim 5 (Refer to Claim 5 discussion). O’Brian also discloses wherein said glucosamine is applied to one or more leaves of said plant (Paragraph 0033).  
As to Claim 13, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said glucosamine is applied to the roots by means of one or more time-release capsules (Paragraph 0047).  
As to Claim 14, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said activation of dormant meristematic cells causes axillary buds to actively grow one or more shoots or leaves in racemose branching (Paragraph 0004).  
As to Claim 15, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said activation of dormant meristematic cells causes axillary buds to actively grow one or more shoots or leaves in uniparous cymose branching (Paragraph 0004).
As to Claim 16, O’Bryan discloses the invention of Claim 15 (Refer to Claim 15 discussion). O’Brian also discloses wherein said uniparous cymose branching is scorpoid cyme branching on successive branches (Paragraph 0004).  
Claim 17, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said activation of dormant meristematic cells causes axillary buds to actively grow one or more shoots or leaves in helicoid cyme branching (Paragraph 0004).  
As to Claim 18, O’Bryan discloses the invention of Claim 15 (Refer to Claim 15 discussion). O’Brian also discloses wherein said branching is helicoid cyme branching on successive branches (Paragraph 0004).  
As to Claim 19, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said branching is dichasium branching (Paragraph 0004).  
As to Claim 20, O’Bryan discloses the invention of Claim 3 (Refer to Claim 3 discussion). O’Brian also discloses wherein said branching is trichasial branching (Paragraph 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678